 


109 HR 4124 IH: Children and Media Research Advancement Act
U.S. House of Representatives
2005-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4124 
IN THE HOUSE OF REPRESENTATIVES 
 
October 24, 2005 
Mr. Markey introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to authorize funding for the establishment of a program on children and the media within the Centers for Disease Control and Prevention to study the role and impact of electronic media in the development of children. 
 
 
1.Short titleThis Act may be cited as the Children and Media Research Advancement Act or the CAMRA Act. 
2.Findings and purpose 
(a)FindingsCongress makes the following findings: 
(1)Congress recognized the important role of electronic media in children’s lives when it passed the Children’s Television Act of 1990 (Public Law 101–437) and the Telecommunications Act of 1996 (Public Law 104–104), both of which documented public concerns about how electronic media products influence children’s development. 
(2)Congress has held hearings over the past several decades to examine the impact of specific types of media products such as violent television, movies, and video games on children’s and adolescents' health and development. These hearings and other public discussions about the role of media in children’s and adolescents' development require behavioral and social science research to inform the policy deliberations. 
(3)There are important gaps in our knowledge about the role of electronic media and in particular, the newer interactive digital media, in children’s and adolescents' healthy development. The consequences of very early screen usage by babies and toddlers on children’s cognitive growth are not yet understood, nor has a research base been established on the psychological consequences of high definition interactive media and other format differences for child and adolescent viewers. 
(4)Studies have shown that children who primarily watch educational shows on television during their preschool years are significantly more successful in school 10 years later even when critical contributors to the child’s environment are factored in, including their household income, parent’s education, and intelligence. 
(5)The early stages of childhood are a critical formative period for development. Virtually every aspect of human development is affected by the environments and experiences that one encounters during his or her early childhood years, and media exposure is an increasing part of every child’s social and physical environment. 
(6)As of the late 1990’s, just before the National Institute of Child Health and Human Development funded 5 studies on the role of sexual messages in the media on children’s and adolescents' sexual attitudes and sexual practices, a review of research in this area found only 15 studies ever conducted in the United States on this topic, even during a time of growing concerns about HIV infection. 
(7)In 2001, a National Academy of Sciences study group charged with studying Internet pornography exposure on youth found virtually no literature about how much children and adolescents were exposed to Internet pornography or how such content impacts their development. 
(8)In order to develop strategies that maximize the positive and minimize the negative effects of each medium on children’s physical, cognitive, social, and emotional development, it would be beneficial to develop a research program that can track the media habits of young children and their families over time using valid and reliable research methods. 
(9)Research about the impact of the media on children and adolescents is not presently supported through one primary programmatic effort. The responsibility for directing the research is distributed across disparate agencies in an uncoordinated fashion, or is overlooked entirely. The lack of any centralized organization for research minimizes the value of the knowledge produced by individual studies. A more productive approach for generating valuable findings about the impact of the media on children and adolescents would be to establish a single, well-coordinated research effort with primary responsibility for directing the research agenda. 
(10)Due to the paucity of research about electronic media, educators and others interested in implementing electronic media literacy initiatives do not have the evidence needed to design, implement, or assess the value of these efforts. 
(b)PurposeIt is the purpose of this Act to enable the Centers for Disease Control and Prevention to— 
(1)examine the role and impact of electronic media in children’s and adolescents' cognitive, social, emotional, physical, and behavioral development; and 
(2)provide for a report to Congress containing the empirical evidence and other results produced by the research funded through grants under this Act. 
3.Research on the role and impact of electronic media in the development of children and adolescentsPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 317S the following: 
 
317T.Research on the role and impact of electronic media in the development of children and adolescents 
(a)In generalNot later than 6 months after the date of the enactment of this section, the Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall enter into appropriate arrangements with the National Academy of Sciences in collaboration with the Institute of Medicine to establish an independent panel of experts (in this section referred to as the panel) to review, synthesize, and report on research, theory, and applications in the social, behavioral, and biological sciences and to establish research priorities regarding the positive and negative impact of the content and use of electronic media, including television, motion pictures, DVD’s, interactive video games, and the Internet, on youth in the following core areas of child and adolescent development: 
(1)CognitiveThe role and impact of media use and exposure in the development of children and adolescents within such cognitive areas as language development, attention span, problem solving skills (such as the ability to conduct multiple tasks or multitask), visual and spatial skills, reading, and other learning abilities. 
(2)PhysicalThe role and impact of media use and exposure on children’s and adolescents' physical coordination, diet, exercise, sleeping and eating routines, and other areas of physical development. 
(3)Socio-behavioralThe influence of interactive media on children’s and adolescents' family activities and peer relationships, including indoor and outdoor play time, interaction with parents, consumption habits, social relationships, aggression, prosocial behavior, and other patterns of development. 
(b)Pilot projectsUpon the enactment of this section and prior to the report deadline established by subsection (f)(1), the Secretary shall initiate and support pilot projects to supplement and inform the panel in its work. Such pilot projects shall consider the role of media exposure on— 
(1)cognitive and social development during infancy and early childhood; and 
(2)the development of childhood and adolescent obesity, particularly as a function of media advertising and sedentary lifestyles that may co-occur with heavy media diets. 
(c)Research programUpon completion of the review under subsection (a), the Secretary shall conduct or support additional research determined to be necessary by the panel concerning the role and impact of electronic media in the cognitive, physical, and socio-behavioral development of children and adolescents with a particular focus on the impact of factors such as media content, format, length of exposure, the age of the child or adolescent, and the nature of parental involvement. Such program shall include extramural and intramural research and shall support collaborative efforts to link such research to other Department of Health and Human Services research investigations on early child health and development. 
(d)Eligible entitiesTo be eligible to receive a grant under subsection (b) or (c), an entity shall— 
(1)prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require; and 
(2)agree to use amounts received under the grant to carry out activities that establish or implement a research program relating to the effects of media on children and adolescents pursuant to such guidelines as the Secretary may require relating to consultations with experts in the area of study. 
(e)Use of funds relating to the media’s role in the life of a child or adolescentAn entity shall use amounts received under a grant under subsection (c) to conduct research concerning the social, cognitive, emotional, physical, and behavioral development of children or adolescents as related to electronic mass media, including the areas of— 
(1)television; 
(2)motion pictures; 
(3)DVD’s; 
(4)interactive video games; 
(5)the Internet; 
(6)cell phones; and 
(7)any other electronic mass media, including portable wireless communications devices and personal digital assistants, used to deliver media directly to children and adolescents. 
(f)Reports 
(1)Report to DirectorNot later than 12 months after the date of the establishment of the panel pursuant to subsection (a), the panel shall submit the report required under such subsection to the Secretary. 
(2)Report to CongressNot later than December 31, 2011, the Secretary shall prepare and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that— 
(A)summarizes the empirical evidence and other results produced by the research under this section in a manner that can be understood by the general public; 
(B)places the evidence in context with other evidence and knowledge generated by the scientific community that address the same or related topics; and 
(C)discusses the implications of the collective body of scientific evidence and knowledge regarding the role and impact of the media on children and adolescents, and makes recommendations on how scientific evidence and knowledge may be used to improve the healthy developmental and learning capacities of children and adolescents. 
(g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— 
(1)$10,000,000 for fiscal year 2006; 
(2)$15,000,000 for fiscal year 2007; 
(3)$15,000,000 for fiscal year 2008; 
(4)$25,000,000 for fiscal year 2009; and 
(5)$25,000,000 for fiscal year 2010.. 
 
